DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 16 February 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections and objections not recited herein are hereby withdrawn. 3. Claims 51-54, 56-62 and 64-70 are pending and have been examined herein.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56, 57, 64 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 56 and 57 are dependent from canceled claim 55 and claims 64 and 65 are dependent on canceled claim 63. Therefore, claims 56, 57, 64 and 65 are “incomplete.” See MPEP 608.01(n)(V). Additionally, the recitation in claims 56, 57, 64 and 65 of “the HSCs in which the mutations are absent” lacks proper antecedent basis since claims 55 and 63 have been canceled. See MPEP 2173.05(e).  This rejection may 
Maintained Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-54, 56-62 and 64-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10683552 (cited in the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because methods that comprise (a) sequencing DNMT3A nucleic acids from one or more cells in a blood sample of a human subject; (b) detecting the presence of a missense mutation in the sequenced DNMT3A nucleic acids, wherein the missense mutation is G543C, F732C, Y735C, R749C, F751C, W753C, or L889C. 
Regarding claims 58-62 and 64-65, the claims of ‘552 recite that the methods are for treating a hematological malignancy. The claims of ‘552 do not recite determining that the subject is predisposed to a hematological malignancy if one of the DNMT3A missense mutations are detected. However, it is clear from the claims, when read in light of the specification of ‘552 that the subject is treated for the hematological malignancy following the detection of one of the DNMT3A missense mutations because 
Regarding claims 55-57, the claims of ‘552 do not recite administering to the subject having the DNMT3A missense mutation HSCs in which the mutations are absent, particularly wherein the HSCs are administered in a bone marrow transplantation or a blood transfusion. However, claims 2 and 12 of ‘552 do recite “wherein the incidence of haematopoietic clones comprising said mis-sense mutation in the subject's blood is reduced by transfusing the subject with blood in which said mutations are absent, or by administering a bone marrow transplant to the subject.” Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the methods claimed in ‘552 by administering a blood transfusion or a bone marrow transplant to the subject in which the HSCs do not carry the DNMT3A missense mutation in order to accomplish the objective set forth in the claims of’552 of reducing the incidence of hematopoietic clones carrying the missense mutations, to thereby effectively treat a subject having or at risk of developing a hematological malignancy. 
Regarding present claims 59-62, claims 3 and 6-7 of ‘552 recite the limitations that the haematological malignancy is a myeloproliferative neoplasm, a myelodysplastic syndrome, acute myeloid leukaemia or chronic lymphocytic leukaemia (claim 9 therein); he subject is at least 50 years of age (claim 3 therein); the subject is or has been exposed to a human carcinogen in sufficient amount and/or frequency for such carcinogen to be a potential cause of haematological malignancy (claim 6 therein); the 
Regarding claims 66-70, as discussed above, the claims of ‘552 recite reducing the incidence of hematopoietic clones comprising the DNMT3A missense mutation in the subject's blood by transfusing the subject with blood in which said mutations are absent, or by administering a bone marrow transplant to the subject. The claims of ‘552 do not recite that the method further comprises first selecting hematopoietic cells for the blood transfusion or bone marrow transplantation by sequencing nucleic acids in the HSC cells in a sample to detect the absence of the DNMT3A missense mutations. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of ‘552 so as to have performed the steps of obtaining HSCs from a human subject, sequencing the DNMT3A nucleic acids in the HSCs, detecting the absence of the DNMT3A missense mutations in the HSCs, and collecting the HSCs in which the DNMT3A missense mutations are absent so that they could be used for the transplantation, including autologous and allogenic transplantation. Regarding claim 70, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the modified method as set forth above using cord blood as a sample in those instances in which the human subject in need of a transplantation is a fetus since it would have been readily recognized that cord blood would provide a readily available source of the subject’s HSCs.  
Regarding claims 51-54, 56 and 57, modification of the method of ‘552 as set forth above would have resulted in a method of detecting the presence (or absence) of Response to Remarks:
The reply states that a terminal disclaimer has been filed to obviate the rejection.
However, a terminal disclaimer has not been filed.
The rejection is maintained for the reasons set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634